Citation Nr: 0009862	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  96-12 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran had verified active duty service with the United 
States Navy from August 1965 to February 1969 and from 
January to December 1971.  He had verified active duty 
service with the United States Coast Guard (USCG) from May 
1972 to April 1979 and from January to September 1991.  The 
veteran has also reported additional periods of unverified 
service, with his last period of active duty terminating in 
August 1994.

This appeal arises from a September 1995 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied claims for service 
connection for bilateral hearing loss and a right knee 
disorder.  In December 1999, the veteran testified at a 
hearing before the undersigned member of the Board of 
Veterans' Appeals (Board) sitting at the RO.

It appears from the record that the veteran wishes to pursue 
a claim for service connection for a disability of the lower 
extremities claimed as reflex sympathetic dystrophy; a claim 
to reopen a claim for service connection for a sinus 
disorder; a claim for an increased rating for spondylosis and 
osteophyte at C6-C7; a claim for an increased rating for 
carpal tunnel syndrome, left, status post release; and a 
claim for an increased rating for reflex sympathetic 
syndrome, right shoulder and arm, also diagnosed as thoracic 
outlet syndrome and carpal tunnel syndrome.  As these claims 
have not been developed for appellate review, they are 
referred to the RO for appropriate action.


REMAND

The appellant contends, in substance, that he has bilateral 
hearing loss which began in service around 1973 and that he 
was first fitted for hearing aids during his last period of 
active duty in 1993.  He also asserts that he has a right 
knee disorder that began with an injury in service in 1974.  
For these reasons, he believes service connection is 
warranted for bilateral hearing loss and a right knee 
disorder.

It does not appear that evidence has so far been submitted 
which is sufficient to make these claims well grounded.  
Nevertheless, the Board finds that further development of 
these claims is required.

Further development is required, first, so that the veteran's 
service can be verified.  The Board recognizes that the RO 
has sought verification of the veteran's service from the 
USCG Personnel Command, most recently in April 1998, and that 
the USCG's response, dated in May 1998, does not show any 
period of active duty subsequent to 1979.  However, a copy of 
a DD Form 214 of record reflects that the veteran had a 
period of active duty with the USCG for nine months in 1991, 
and the veteran has testified that he served on active duty 
as recently as 1994.  He has stated that he went on active 
duty on November 1, 1992, with the USCG to provide assistance 
in Florida following Hurricane Andrew.  Also, DD Forms 214 of 
record reveal that some of the veteran's service was active 
duty training.  

In addition, the most recent original service medical record 
associated with the claims file is an annual examination 
report, dated in February 1972.  In other words, there are no 
original service medical records in the file corresponding to 
the veteran's verified periods of service with the USCG.  
Significantly, the veteran has provided copies of treatment 
records dated from February 1993 to August 1994 from the U.S. 
Naval Hospital in Orlando, Florida.

The Board recognizes that the RO has sought to develop the 
missing service medical records several times from the 
Commander of the USCG Base in Miami, Florida, and from the 
Coast Guard Personnel Command in Washington, DC.  The veteran 
was notified that these attempts had been unsuccessful by 
letter dated in November 1998.  He was asked to provide any 
records in his possession, or alternatively, to direct his 
reserve unit to forward the records to the VA.  He was asked 
to provide a response within 60 days.

Within 60 days, by letter dated in December 1998, the veteran 
advised the RO that his medical records prior to November 
1992 were retained at one of four locations:  "(1)  Coast 
Guard Island Medical Dispensary; (2) Reserve Management 
Office at Coast Guard Island California; (3) 
Reserve/Personnel Office at Los Angeles California; (4) 
Reserve Offices at Salt Lake City."  He indicated that his 
medical records dated prior to November 1992 were never 
transferred to Florida.  The veteran also suggested that 
copies of service medical records dated after November 1992 
might be found at Orlando Naval Hospital or Bethesda Naval 
Hospital.  It does not appear that the RO attempted to 
develop the missing service medical records from these 
sources.  

Finally, the Board notes that at the December 1999 hearing, 
the veteran's representative requested that the case be 
remanded if a review of the record revealed that further 
development was required to obtain missing service medical 
records. 

While the Board regrets the inconvenience and delay 
occasioned by this remand, a full and fair determination on 
the veteran's claims cannot be made until the RO has verified 
the veteran's periods of service and performed additional 
development for service medical records.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the service 
department for purposes of verifying the 
dates and character of the veteran's 
service subsequent to April 6, 1979.  The 
service department should also be asked 
to clarify whether any service during 
that time was in the nature of active 
duty, active duty for training, or 
inactive duty training. The information 
received should be associated with the 
claims folder.

2.  The RO should attempt to associate 
the veteran's service medical records 
subsequent to February 1972 with the 
claims folder.  The RO should contact the 
following offices and request copies of 
all service medical records for the 
period from February 1972 to August 1994:  
(1) Coast Guard Island Medical 
Dispensary; (2) Reserve Management Office 
at Coast Guard Island California; (3) 
Reserve/Personnel Office at Los Angeles 
California; (4) Reserve Offices at Salt 
Lake City; (5) Orlando Naval Hospital; 
and (6) Bethesda Naval Hospital.  Any 
additional development indicated should 
be undertaken, and the information 
received should be associated with the 
claims folder.

2.  The RO should then readjudicate the 
claims for service connection for 
bilateral hearing loss and a right knee 
disorder based on a review of the entire 
record.  If any benefit sought remains 
denied, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
should be provided an opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	STEVEN L. KELLER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




